DETAILED ACTION
This action is responsive to communication filed on 08/05/2021. The current pending claims are 1 – 3, 9, 12, 15, and 21 – 25.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/05/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1 – 3, 9, 12, 15, and 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a compression cap received in the upper side of the drain body completely around the drain body aperture, wherein the compression cap includes a downwardly tapered surface which guides the tub waste pipe into the drain body and which terminates in a downwardly depending circumferential gasket-support surface defining a compression cap aperture in axial alignment with the drain body aperture; and a gasket mounted within the drain body and under the compression cap, the gasket having an outer surface with a catch having a shape, at least a portion of the catch being deformable to fit over the gasket support surface and hold the gasket in place with respect to the drain body upon return to the shape, the gasket further having an inner surface defining a gasket aperture in axial alignment with both the drain body and compression cap apertures, and an upper end with at least one inwardly extending sealing rib completely around the inner surface of the gasket toward the upper end, the upper end of the gasket being sized to closely fit within the gasket-support surface of the compression cap limiting outward expansion of the sealing rib to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754